Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 1 of 15 PagelD# 1

TABLE OF CONTENTS

EMERGENCY BILL OF COMPLAINT ............0.....0-. 3
STATEMENT OF FACTS. .........:.ccceccceeseeeeeneeeveens 4
CLAIMS FOR RELIEF ...........ccccccceeesesescseceeeceeeees 5
DECLARATORY JUDGEMENT wsesexessiveds aati tcnane 7
EMERGENCY INJUNCTIVE RELIEF..............0.006. 8
BRIEF IN SUPPORT............ccccesceeeeeeee sesssceeecsseeeee O

WARRANT FOR ARREST OF PROPERTY
EXHIBITS- COURT ORDERS
CERTIFICATE OF SERVICE
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 2 of 15 PagelD# 2

IN THE UNITED STATE'S DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
600 Market Street 224 Floor
Philadelphia Pa. 19106

NAJA TALIBAH ZAHIR
Plaintitf,

V.
LAWRENCE JOSEPH HOGAN JR.
Detendant,
Vv.
RALPH NORTHAM
Detendant.

 

Emergency Bill of Complaint

 

Naja Talibah Zahir brings this action against the LAWRENCE JOSEPH HOGAN

JR and RALPH NORTHAM, and for its Bill of Complaint asserts as follows:

PARTIES

1. Plaintiff, NAJA TALIBAH ZAHIR is a securities company/entity for the Royal
Heirs Family Trust, governed by Her Royal Majesty queen naja (See Pennsylvania
court order and queens proclamation attached) in the jurisdiction of the
Shaykamaxum Republic Tribal Nations, queen naja brings this suit in her capacity
as sovereign trustee for the beneficiaries.

2. First Defendant LAWRENCE JOSEPH HOGAN JR, an agent acting as trustee for
State of Maryland, organized as a Brokerage House for Human trafficking and

securities fraud, State of Maryland is a franchise of the United
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 3 of 15 PagelD# 3

States, Process may be served upon Maryland as provided in Supreme Court Rules
17 and 29 (service upon both the Governor of Maryland and the Attorney General of
Maryland).

3. Second Defendant RALPH NORTHAM, an agent acting as trustee for
Commonwealth of Virginia, organized as a Brokerage House for Human trafficking
and securities fraud, Commonwealth of Virginia is a franchise of the United States.
Process may be served upon Virginia as provided in Supreme Court Rules 17 and 29

(service upon both the Governor of Virginia and the Attorney General of Virginia).

JURISDICTION
4. The Court is given original jurisdiction over this controversy between the royal
sovereign heir and the States under Article III, § 2, cl. 2 of the Constitution of the
United States and 28 U.S.C. § 1251(a).
STATEMENT OF THE CASE

5. On November 19, 2019, agents working on behalf of Commonwealth of Virginia in
the Loudoun County district, by and through agents for the Sheriffs Department,
Commissioners Office and the States Attorney’s Office carried out treason, human
trafficking and securities fraud, by organizing an abduction of a royal heir, queen
naja, detained the living woman’s body for (51) days, in Loudoun County Virginia
while sexual assault, human torture rituals practiced and attempted murder ensued
by several agents, and trespassing on the securities company NAJA TALIBAH

ZAHIR-4661, charging the estate with unlawful charges, antitrust violations,
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 4 of 15 PagelD# 4

securities fraud, trading bonds and securities without consent and creating a false
identity NAJA, QUEEN at Loudoun General District Court, 18 East Market Street,
Leesburg, Virginia, Cases number: GC20000148-00, GC19006176-00, GC19006177-
00, GC19006182-00. During the (51) days of abduction Governor Ralph Northam was
notified and refused to respond.

On or around January 6, 2020, all charges by the state against NAJA TALIBAH
ZAHIR, was nolle prosequi (abandoned) and queen naja was released from the
abduction and immediately transferred to agents of the State of Maryland for further
human trafficking and criminal activity across state lines by agent James
Mountcastle, Anne Arundel County police detective and his police chief,
commissioners, and State’s Attorney, Anne Colt Leitess, and her Assistant States
Attorneys, at Anne Arundel County District Court, 251 Rowe Blvd, Annapolis,
Maryland, case number: D-02-CR-20-012060 whereby, queen naja was trafficked
from Anne Arundel County and after about (8) days trafficked to Prince Georges
County Maryland for (51) days of more sexual assault and attempted murder by
agents for the State of Maryland, agents, Aisha N. Braveboy, Brian Charles Denton,
Derreck Clagett, Commissioner and several other agents trespassed on the securities
company, NAJA TALIBAH ZAHIR, extorting monies, and fraudulently demanding
“cash” bail for release of the body and securities fraud, antitrust violations, and
trading bonds on the stock market without consent by way of District Court of
Maryland For Prince Georges County case number ,1T00JJ3, 1T10JJ3, 1T20JJ3 et

al and the Circuit Court for Prince Georges County case number CJ200216. On
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 5 of 15 PagelD# 5

February 29, 2020, the body of queen naja was released by order of Judge Brian
Charles Denton upon him mentioning in the courtroom, “I think she has learned her
lesson”. The urgency for this case to be decided is imperative because each day that
passes people are being injured by the agents of the states, families are being torn
apart and destroyed by the human traffickers failing to act or delaying action is
sending a message to the states that is activity is honorable and the people don’t

matter.

STATEMENT OF FACTS

This complaint has been presented to the attorney general and governor for each state
involved and the public officials have refused to respond or refute. There are current
liens that have not been satisfied against agents acting on behalf of each state. The
agents are violating the public trust and abusing the trust using the purported
“sovereignty” of the state- “an artificial person” as a cover for criminal activity causing
injury to the people. The royal heir an origine — child of the Almighty God, queen
naja’s inalienable rights to the land have been violated, and her body has been abused
by agents of the Commonwealth of Virginia and State of Maryland. The agents of the
state’s have injured an entire family trust and nation by abducting the queen for that
nation for (110) days and constant threats and solicitations for body abduction have
been received. There is no excuse for failure to respond to these claims and the state

agents have acquiesce, in violation of the 42 Divine Laws of Maat.
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 6 of 15 PagelD# 6

Unauthorized agents/ trustees have been acting in bad faith, trespassing on the
estate, using its name, creating fraudulent contracts and securities and usury of the
securities number XXX-XX-4661 of the estate, using it with no authority for the
holder in due course, creating alias names for the estate and several other crimes.
These actions are causing injuries to the people, beneficiaries and the heirs of the
nation. Equitable solutions and reciprocity OUGHT be given for all security interest

for all Cestui Que Vie trusts of the agents operating unlawfully on the land.

CLAIMS FOR RELIEF

Relief is sought in equity wherefore, pursuant to Canon of Positive Laws, the
Governor or assigned fiduciary for each state, Commonwealth of Virginia and State
of Maryland, involved in the injuries shall liquidate, dissolve and transfer the
assets/equity for ALL abandoned Cestui Que Vie trusts (estate) residing in the state
and provide a forensic audit (accounting) for each trust to the Royal Heirs Bank &
Trust and transfer ALL abandoned public land to the Royal Heirs Bank & Trust.
Furthermore, all public officials acting in bad faith shall be removed immediately
from office to prevent further injury to the people and charged with treason, human
trafficking and fraud, and since to public officials have abandoned the public trust in
bad faith, the final approval for a newly elected governor shall be appointed by the

royal court for Shaykamaxum Republic Tribal Nation upon an official vote by the
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 7 of 15 PagelD# 7

people. Finally, this honorable court is moved to honor the Warrant for Arrest of

Property whereby equity is returned to the heirs.

Date: December 1, 2020

Goren ae

queen naja, indenture trustee

Royal Office of the Judicature for
Shaykamaxum Republic Tribal Nation
2159 White Street, Suite 3-269

York, Pennsylvania 17404
naja2020@protonmail.com

Tel: 267-521-1533

“representative for plaintiff
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 8 of 15 PagelD# 8

DECLARATORY JUDGEMENT
Under 28 U.S. Code § 2202, Naja Talibah Zahir is entitled to entry of a declaratory
judgment for liability of Commonwealth of Virginia and State of Maryland in it’s
corporate capacity is liable for injuries and damages to the nation incurred by the

agents acting in bad faith on behalf of the state for profit.

Date: December 1, 2020

geen uaqa

queen naja, indenture trustee

Royal Office of the Judicature for
Shaykamaxum Republic Tribal Nation
2159 White Street, Suite 3-269

York, Pennsylvania 17404
naja2020@protonmail.com

Tel: 267-521-1533

*representative for plaintiff
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 9 of 15 PagelD# 9

IN THE UNITED STATE’S DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
600 Market Street 274 Floor
Philadelphia Pa. 19106

NAJA TALIBAH ZAHIR
Plaintiff,
v.
LAWRENCE JOSEPH HOGAN JR.
Defendant,
V.
RALPH NORTHAM
Detendant.

 

WARRANT FOR ARREST OF PROPERTY

TO: ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

WHEREAS a Complaint for Equitable Remedy EN REM, has been delivered to this Honorable
Court on the 1st day of December 2020, by NAJA TALIBAH ZAHIR (Plaintiff), for reasons, and

causes set forth in the Complaint;

YOU ARE HEREBY COMMANDED, to arrest and take custody of said properties as mentioned
in the Claims for Relief, wherefore deliver of all equitable credit (assets) liquidated, and dissolved
of the abandoned estates on the heirs land in the possession of the Commonwealth of Virginia
trusts and State of Maryland trusts, arrest all abandoned public land, deeds and titles and to be
detained immediately without delay and taken into the possession of this United States District
Court Eastern District of Pennsylvania and this court shall transfer all assets minus
administration cost within (30) days to the beneficiary trust, Royal Heirs Bank & Trust of the
injured parties, and deliver all forensic audits to mailing address, Royal Heirs Bank& Trust, 2159
White Street, Suite 3-269, York, Pennsylvania, 17404. Court will notify beneficiary if additional

time is needed for processing transfer of assets.

Date: ali

 
Case 3:21-cv-00547-DJN Document1 Filed.12/01/20. Page.10 of.15 PagelD# 10

First JuprciaL District OF PENNSYLVANIA
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY

TRIALDIVISION—CIVIL
NOVEMBER 2019

IN THE MATTER OF : TERM,
PETITION FOR CHANGE OF
NAME OF

 

0022360.

na ir & ; NO.

DECREE FOR OFNA geae
AND NOW, this day of oct. 1 aes, On

hearing of the within Petition, and on motion of Petitioner, and on presentation of proof
of publication of notice as required by law together with proof that there are no
judgments or decrees of record or any other matter of like effect against the petitioner,
and it appearing that there is no legal objection to the granting of the prayer of the
petition,

ITIS HEREBY ORDERED and DECREED that the name of the Petitioner be

and is hereby changed to GHE ér| o\a.

e: Naja Zahir EI-ORDRF BY THE COURT:

DOCKETED
in Re:

UNAM etn

491102360000139 a Z. JUDICIAL RECORDS
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Pee

Lae States Register of Copyrights and Director

Title

Title of Work:

Completion/Publication

By the Queen- A Proclamation

Page 11 of 15 PagelD# 11

Registration Number

TXu 2-159-642

Effective Date of Registration:
August 20, 2019

Registration Decision Date:
October 07, 2019

 

 

 

Year of Completion: 2019
Author
@ Author: Queen Naja
Author Created: text
Domiciled in: United States
Year Born: 1980
Anonymous: Yes
Copyright Claimant
Copyright Claimant: Queen Naja

Rights and Permissions

Organization Name;
Telephone:
Address:

Certification

8843 Greenbelt Road, Suite 130, greenbelt, MD, 20770, United States

 

Royal Office for Her Majesty Queen naja

(202)716-2448
8843 Greenbelt Road, Suite 130
greenbelt, MD 20770 United States

 

Name:
Date:

Queen Naja
August 20, 2019

Page | of 2
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 12 of 15 PagelD# 12

By the QUEEN

A PROCLAMATION

=
7 : : wile: ae Ss a
our Majesty queen naja, born the 11” of Eluk, 5740, a royal heir of Turtle Island now

 

Known as, in part, the naited States of Arerica, hereby proclaim, that I an a free woman
on this land and I declare freedom shall ie sranted to may posterity forever as the Almighty
Creator of All Things desires and so be it, 4s ihe daughter of the Almighty Creator and
descendant of the Ancient Mound Builders, ! and my posterity, shall inherit all the earth
as our Creator spoke in Genesis 13:14-15. The Creator's words are to be honored and
the voices of our ancestors ave not forgotten as they hve nuthin ws. 1 shall ‘provide my official
Public Notice and Declarations and Lamijitl Protest. Let it be known, any and all land
reclaimed by the royal heirs, shall be returned to “we the people’, the original people- God's
people. | am now and forever knonn as, Her Royal Vlajesty queen naja, Aborigine Heir
of the Land, Desvendant of the Ancient Mound Builders jor Turtle Ishand. Long hve the

Lueen. Proctaimed and Decreed on this day 30° of Sivan, 5779.

Ce ey ee ey Aida
Ter Royal Ma, ely QUEEN NGfa

 

Philadelphia, Pennsylvania

Printed by the Roye/ Office jor the / \borigine Heirs. 5779

oa

 
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 13 of 15 PagelD# 13

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
TRIAL DIVISION—CIVIL

IN THE MATTER OF : __yevenBenan!®
PETITION FOR CHANGE OF ;

NAME OF

NAJA TALIBAH ZAHIR : 002724
i NO.

 

 

DECREE FOR CHANGE OF NAME —

AM
AND NOW, this oe day of Fe. aout ,on

hearing of the within Petition, and on motion of Petitioner, and on presentation of proof

>

of publication of notice as required by law together with proof that there are no
judgments or decrees of record or any other matter of like effect against the petitioner,
and it appearing that there is no legal objection to the granting of the prayer of the

petition,

IT IS HEREBY ORDERED and DECREED that the name of the Petitioner be

and is hereby changed to naja zahir ¢l

er Gee

Fg ei ot. CERTIFIED “Uw > FEB. 1.2 2019

    
 

 

a “ed =. FS pmecton office 0» suniCiAL RECORDS . [/ ;
fie? ~Sai BE HILADELPHIA.COU ee
oi i dg®: SE bs ;

S Wsew i eS Hr, /|

% Seeees? ; we =

OFFICE O
Hig ee WS IOCKETED
| FEB 2} 2019
N. SWEENEY In Re: Naja Talibah Zah-ORDRF
JUDICIAL RECORDS

|

 

 

 

 

 

 

 

 

 

 

YMA

18110272400010

 

 

 
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 14 of 15 PagelD# 14

IN THE UNITED STATE’S DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
600 Market Street 2>4 Floor
Philadelphia Pa. 19106

NAJA TALIBAH ZAHIR

Plaintiff,

LAWRENCE JOSEPH HOGAN JR.

Defendant,

RALPH NORTHAM

Defendant.

 

CERTIFICATE OF SERVICE

 

I certify, on December 1, 2020, the Emergency Bill of Complaint and Brief in
Support, Warrant for Arrest of Property, Exhibits and Certificate of Services has

been mailed certified US mail to:

Mark Herring
Office of the Attorney General
202 North Ninth Street
Richmond, Virginia 23219
(804)786-2071
*Counsel for Commonwealth of
Virginia

Ralph Northam
Office of the Governor
P.O. Box 1475
Richmond, VA 23218
804-786-2211
*Governor for Commonwealth of
Virginia

Brian Frosh
Office of the Attorney General
200 St. Paul Place
Baltimore, MD 21202
Tel: 410-576-6300
*Counsel for the State of Maryland

Lawrence Hogan Jr.
The Office of Governor Larry Hogan
100 State Circle
Annapolis, MD 21401

(410) 974-3901
*Governor for the State of Maryland
Case 3:21-cv-00547-DJN Document1 Filed 12/01/20 Page 15 of 15 PagelD# 15

INDEMNITY BOND OF PETITIONER

We, the representatives for the Judgment Creditor and Surety, indemnify the United States
District Court Eastern District of Pennsylvania, and all the U.S. Marshall’s, and all and every
person aiding the U.S. Marshall’s in the premises, from harm, loss, damages, costs, suits,
judgments and executions, that may at any time arise or be brought against the U.S. Marshall’s
or any of them for the levy or sale, and that we shall pay any judgment that may be obtained

against the U.S. Marshall’s or any of them by virtue of the levy or sale.

Surety: NAJA TALIBAH ZAHIR
gt
tHispay__/° or LRcomber 20 LO

Bond No. 78981142

 

Petitioner: NAJA TALIBAH ZAHIR

Signature: /1 Ase
